Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Action Is Final, Necessitated by Amendment
Applicants' response to the Non-Final Office Action mailed 16 November 2021 has been entered and the Remarks therein, filed 16 May 2022, are fully considered here.
This action is a Final Office Action, based on new grounds under 35 U.S.C. §103 over Huang in view of Allhorn et al., and McDowell et al., necessitated by Applicants’ amendment received 16 May 2022, specifically, amended claims 1 and 35. See MPEP 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).

Status of Claims
Claims 1-3, 6, 12-16, 35, 41-46, 57, 61, 77 and 79 are pending.
Claims 41-46, 57, 61, 77 and 79 are withdrawn from consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected Group II. Election was made with traverse in the reply filed on 17 September 2021 to the Restriction/Election Office Action mailed 19 July 2021.
	Claims 1-3, 6, 12-16 and 35 are rejected.
	Claim 3 is objected to.
	

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. §119(e) or under 35 U.S.C. §120, §121, or §365(c) is acknowledged. This application is a 371 of PCT/US2017/60319, 11/07/2017, which claims benefit of 62/471,578, 03/15/2017, and claims benefit of 62/419,182, 11/08/2016.
Applicant has complied with all of the conditions for receiving the benefit of an earlier filing date under 35 U.S.C. §120 or §365(c).
Claims 1-3, 6, 12-16 and 35 have the effective filing date of 08 November 2016.

Drawings
	The objection to the drawings received 06 May 2019, for containing illegible labels or characters, cited in the Non-Final Office Action mailed 16 November 2021, is withdrawn in view of Applicants' amendment received 15 May 2022.
Replacement drawings were received on 16 May 2022.

However, the replacement drawings received 16 May 2022 are objected to.

Figure 1 is a figure that continues onto a second page (labeled “Figure 1 (cont.)”).
Figure 2 is a figure that continues onto a second page (labeled “Figure 2 (cont.)”).
Figure 3 is a figure that continues onto a second page (labeled “Figure 3 (cont.)”).  In addition, the second page of Figure 3 does not have a sub-figure identifier. Although it appears as though the second page is meant to refer to ‘Fig. 3B’, the sub-figure identifier in on the first page, not on the second page, of Figure 3.
Figure 4 is a figure that continues onto a second page (labeled “Figure 4 (cont.)”). 
Figure 6 is a figure that continues onto a second page (labeled “Figure 6 (cont.)”).

MPEP 608.02 (V) states at 37 CFR 1.84 (u): Numbering of views. (1) The different views must be numbered in consecutive Arabic numerals, starting with 1, independent of the numbering of the sheets and, if possible, in the order in which they appear on the drawing sheet(s). Partial views intended to form one complete view, on one or several sheets, must be identified by the same number followed by a capital letter. View numbers must be preceded by the abbreviation "FIG." Where only a single view is used in an application to illustrate the claimed invention, it must not be numbered and the abbreviation "FIG." must not appear. 
(2) Numbers and letters identifying the views must be simple and clear and must not be used in association with brackets, circles, or inverted commas. The view numbers must be larger than the numbers used for reference characters.

That is, figures should not be labeled as ‘continued’ figures; therefore, the term “(cont.)” should be removed from those figure headings, as noted above (even if subsequent pages of the indicated single figure show sub-figure identifiers (e.g., ‘A’, ‘B’ etc.)). 
In addition, figures which require more than one page to be displayed must have a figure heading, identifying each separate page with an individual sub-page identifier, e.g., ‘FIG. 1A’, ‘FIG. 1B’, ‘FIG. 1C’ etc. 

Corrected drawing sheets in compliance with 37 CFR 1.121(d) (and/or appropriate amendment to the specification) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Objections
	The objections to Claims 6, 12, 14, 16 and 35, in the Non-Final Office Action mailed 16 November 2021, are withdrawn in view of Applicants' amendment received 15 May 2022, in which the cited claims were amended.

Claim 3 is objected to because of the following informalities:

Claim 3 recites: “The method of claim 1, wherein the skin diseases comprises acne, aging, inflammation, rosacea, or Porphyria Cutanea Tarda (PCT), or a combination thereof”, which should read: “The method of claim 1, wherein the skin disease comprises acne, aging, inflammation, rosacea, Porphyria Cutanea Tarda (PCT), or a combination thereof.”
Appropriate correction is required.

Claim Rejections - 35 U.S.C. § 112
35 U.S.C. § 112(a)
The rejection of Claim 35 under 35 U.S.C. §112(a) or 35 U.S.C. §112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement, in the Non-Final Office Action mailed 16 November 2021, is withdrawn in view of Applicants' statement received 16 May 2022, in which Applicant makes assurances to the Office in writing that an acceptable deposit will be made on or before the date of payment of the issue fee, according to MPEP 2411.02.


Claim Rejections - 35 U.S.C. § 102
The rejection of Claims 1-3, 6 and 12 under 35 U.S.C. §102(a)(1)/102(a)(2) as being anticipated by Huang, in the Non-Final Office Action mailed 16 November 2021, is withdrawn in view of Applicants' amendment received 16 May 2022, in which claim 1 was amended. 

Claim Rejections - 35 U.S.C. § 103
The rejection of Claims 1-3, 6, 12 and 16 under 35 U.S.C. §103 as being unpatentable over Huang in view of Song et al., in the Non-Final Office Action mailed 16 November 2021, is withdrawn in view of Applicants' amendment received 16 May 2022.
The rejection of Claims 13-15 and 35 under 35 U.S.C. §103 as being unpatentable over Huang in view of Song et al., as applied to claims 1-3, 6, 12 and 16 above, and further in view of Li et al., in the Non-Final Office Action mailed 16 November 2021, is withdrawn in view of Applicants' amendment received 16 May 2022. 

The following is a quotation of 35 U.S.C. §103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. §102(b)(2)(C) for any potential 35 U.S.C. §102(a)(2) prior art against the later invention.

Claims 1-3, 6, 12 and 35 are rejected under 35 U.S.C. §103 as being unpatentable over Huang (International Patent Application Publication No. WO 2015/106175 A1) in view of Allhorn et al. ((2016 Nov. 02) Sci. Rep. nature.com. 6(36412): 1-12), and McDowell et al. ((2013) PLOS ONE 8(9): 1-22).
[Huang cited in the Non-Final Office Action mailed 16 November 2021.]
[This rejection is cited in view of Applicant’s amendment.]

Huang addresses some of the limitations of claim 1, and the limitations of claims 2, 3, 6 and 12.
Regarding claims 1, 3 and 12, Huang shows a treatment of skin disease and disorders, as well as the prevention or treatment of acne. In one embodiment, a topical probiotic composition is provided that is capable of producing or maintaining skin microbiome balance (Abstract). In one embodiment, a topical probiotic composition is provided that comprises a plurality of probiotic commensal skin bacteria. The probiotic commensal skin bacteria can be a Propionibacterium species, such as P. acnes, P. granulosum or P. avidum or any combination thereof (pg. 7, para. [0020] thru pg. 8, cont. para. [0020]). The term ‘topical’ can include administration to the skin externally, as well as, as a shallow injection (e.g., intradermally and intralesionally) as described in the Examples) (pg. 20, para. [0067] [Claim 1- A method of treating or preventing a skin disease or skin aging in a subject, comprising administering a composition comprising a Propionibacterium ssp to the subject] [Claim 3- the skin disease is selected from a group which includes acne] [Claim 12- the composition further comprises one or more strains of Propionibacterium acnes (P. acnes)]).
Regarding claim 2, acne vulgaris is an inflammatory skin disease associated with the overgrowth of P. acnes (pg. 36, para. [0129] [Claim 2- the skin disease is an inflammatory skin disease]).
Regarding claim 6, it is noted that the determination of whether a ‘wherein’ clause is a limitation in a claim depends on the specific facts of the case. See, e.g., Griffin v. Bertina, 283 F.3d 1029, 1034, 62 USPQ2d 1431 (Fed. Cir. 2002) (finding that a “wherein” clause limited a process claim where the clause gave “meaning and purpose to the manipulative steps”). However, the court noted that a “‘whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.’” Id. (quoting Minton v. Nat’l Ass’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003)) (MPEP 2111.04). (See also MPEP 2112.02 (I) and (II).) [Claim 6- the administration reduces the amount of porphyrins on the skin of the subject.]
	Therefore, the claim is interpreted to mean that administering a composition comprising P. humerusii, as recited in claim 1, (inherently) results in a reduction in the amount of porphyrins on the skin of the subject. 

Huang does not show: 1) a composition comprising Propionibacterium humerusii (P. humerusii) [Claim 1]; and 2) the P. humerusii comprises strain HL044PA1 [Claim 35]). 

Allhorn et al. provides information would have motivated one of ordinary skill in the art to have also considered administering, besides the Propionibacterium acnes (P. acnes) strain, shown by Huang, a Propionibacterium humerusii (P. humerusii) strain, in order to treat or prevent a skin disease or skin aging, as shown by Huang, by way of addressing the limitations of claim 1.
Regarding claim 1, Allhorn et al. shows the identification and characterization of a novel antioxidant enzyme produced by the skin microbiota, designated RoxP for radical oxygenase of Propionibacterium acnes. RoxP binds heme, reduces free radicals, and can protect molecules from oxidation. Thus, RoxP is the first described skin microbiota-derived mutualistic factor that potentially can be exploited for human skin protection (pg. 1, Abstract). The only species, apart from P. acnes, that has a protein similar to RoxP is the closely related Propionibacterium humerusii (pg. 2, lines 1-2). A phylogenetic tree was constructed based on the amino acid sequences of RoxP homologs extracted from all publicly available genomes of P. acnes and P. humerusii. The phylogenetic tree reveals that RoxP is strikingly conserved. Most P. acnes strains have an identical RoxP, in particular strains of the P. acnes phylotype I, but also encompassing several strains of P. acnes type II. A distinct cluster (homologs with 83% identity) consists of 11 strains belonging to P. humerusii and some P. acnes type II (pg. 2, para. 1). RoxP has several evolutionary interesting features, being the most abundantly secreted protein from P. acnes, unique for P. acnes and the tentatively named species P. humerusii, as well as being highly conserved within these species (pg. 8, para. 3).

That is, Allhorn et al. teaches that the enzyme RoxP which has antioxidant characteristics (and which, therefore, would be beneficial in promoting anti-inflammatory characteristics in the skin) is highly expressed and conserved in P. acnes, and that P. humerusii also has a protein highly homologous and similar to RoxP. Allhorn et al. also teaches that P. acnes and P. humerusii are closely related.

McDowell et al. addresses the limitations of claim 35, and also provides information that would have motivated one of ordinary skill in the art to have also considered administering, besides the Propionibacterium acnes (P. acnes) strain, shown by Huang, a Propionibacterium humerusii (P. humerusii) strain, in order to treat or prevent a skin disease or skin aging, as shown by Huang, by way of addressing the limitations of claim 1.
Regarding claims 1 and 35, McDowell et al. teaches that P. acnes expresses two putative virulence genes, one of which is called CAMP (cell-associated Christie Atkins Munch Petersen) homologue (pg. 1, column 1, last para. thru column 2, lines 1-17). The described study proposes a probable model for CAMP factor homologue evolution in propionibacteria, which is relevant to the use of CAMP factor 2 as a potential therapeutic target (pg. 2, column 1, para. 1). As part of the study, the in silico analysis shows that nucleotide sequences representing all five homologues of CAMP were identified in the genome of P. humerusii strains (pg. 16, column 2, para. 2). Four strains of P. humerusii (a newly described sister taxon of P. acnes) were investigated including strain HL044PA1 (pg. 16, column 2, para. 1). Intact camp2, camp3 and camp5 gene sequences were present in all four strains, and the resulting amino acid sequences had identities, ranging from 84-98% when compared to their equivalent homologues in P. acnes type strain NCTC737, which was chosen for comparison (pg. 16, column 2, last para. thru pg. 17, column 1, lines 1-5; and pg. 15, Fig. 5). Figure 5 shows the amino acid alignment of P. humerusii strains, including HL044PA1, with reference P. acnes strain NCTC737 (pg. 15, Fig. 5 [Claim 35- the P. humerusii comprises strain HL044PA1]).
Using a multiple genome alignment tool, it was found that P. acnes shows a relatively high synteny with P. humerusii, differing by 30.7% in the pairwise alignment (pairwise genome content distance) and with only two inverted local collinear blocks (LCB). These results therefore mirror the phylogenetic relationships between the species as based on 16S rDNA analysis, and further illustrate the close evolutionary relationship that exists between P. acnes and P. humerusii (pg. 18, column 1, last para. thru column 2, lines 1-7).

	That is, McDowell et al. shows that P. acnes and P. humerusii are highly genetically-related, in general, and show high amino acid homology with regard to the CAMP factor 2 protein, specifically. McDowell et al. also describes P. humerusii as the newly described sister taxon of P. acnes.

Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the method of treating or preventing skin disease or skin aging, comprising administering a composition comprising a Propionibacterium ssp., including Propionibacterium acnes, as shown by Huang, by also administering a Propionibacterium humerusii strain, including strain HL044PA1 [Claims 1 and 35], with a reasonable expectation of success, because Allhorn et al. shows that an antioxidant enzyme RoxP, which has potential anti-inflammatory properties, is highly expressed in P. acnes, and Allhorn et al. also shows that a conserved homologous analog of the RoxP protein is found in P. humerusii (MPEP 2143 (I)(G)). Allhorn et al. also teaches that P. acnes and P. humerusii are closely related.
In addition, McDowell et al. also shows that P. acne and P. humerusii strains (including P. humerusii strain HL044PA1) uniquely share high genetic homology (~70%) and also share high amino acid homology with regard to the virulence protein CAMP factor 2 (MPEP 2143 (I)(G)). McDowell et al. also describes P. humerusii as the newly described sister taxon of P. acnes.
Therefore, one of ordinary skill in the art would have considered that, due to their high genetic homology, especially with regard to genes or proteins involved in their virulence or anti-inflammatory characteristics, that the P. acne and P. humerusii strains would have similar, if not identical, biochemical and/or biophysical characteristics (MPEP 2144 (I)). Therefore, one of ordinary skill in the art would have the reasonably predictable expectation that P. humerusii would treat or prevent skin disease or skin aging in a subject when administered to said subject.
One of ordinary skill in the art would have been motivated to have made that  modification, because one of ordinary skill in the art of microbial therapeutic treatment would prefer to have as many different microbial species as possible to choose from, by way of optimizing the therapeutic treatment; e.g., in the event that a particular subject or a particular type of skin disease may be more or less responsive to a specific microbial species when compared to other related species (here, Propionibacterium species). 
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention. 

Claims 13-15 are rejected under 35 U.S.C. §103 as being unpatentable over Huang in view of Allhorn et al., and McDowell et al., as applied to claims 1 and 12 above, and further in view of Li et al. (International Patent Application Publication No. WO 2013/142378). 
[Li et al. cited in the Non-Final Office Action mailed 16 November 2021.]

Huang in view of Allhorn et al., and McDowell et al., as applied to claims 1 and 12 above, do not show: 1) the P. acnes strain comprises a RT1, RT2, RT3, or RT6 strain of P. acnes, or a combination thereof [Claim 13]; 2) administering at least one phage against a strain of P. acnes to the subject [Claim 14]; and 3) the phage targets a strain of P. acnes comprising RT4, RT5, RT7, RT8, RT9 or RT10, or a combination thereof [Claim 15].

Li et al. addresses the limitations of claims 13, 14 and 15, and provides information that would have motivated one of ordinary skill in the art to have incorporated a commensal strain of P. acnes into a composition for treating skin disorders, as shown by Huang, comprising genotypic ribotypes that are found in healthy individuals, by way of addressing the limitations of claims 13, 14 and 15.
	Li et al. shows a method for treating acne comprising administering an effective amount of a probiotic that comprises at least one strain of P. acnes that is associated with healthy or normal skin (pg. 23, lines 3-6 [nexus to Huang] [method of treating or preventing acne by administering a composition comprising P. acnes]).
	Regarding claim 13, to evaluate the genomic diversity of P. acnes as an important skin commensal at the strain level, the genomes of 69 sequenced P. acnes strains were analyzed. Among them, 67 P. acnes strains were isolated from the skin of healthy individuals and acne patients (pg. 69, lines 11-16). 16S rRNA ribotypes RT1, RT2 and RT3 were the most abundant and found in both healthy individuals and acne patients, while RT6 was mostly found in healthy individuals. No genomes of RT4 and RT8 were available (pg. 71, lines 1-21). The described invention provides a method for treating acne comprising: administering an effective amount of a probiotic that comprises at least one strain of P. acnes that is associated with healthy or normal skin on its 16S rDNA, said strain being an RT6 strain (pg. 6, lines 17-22 [Claim 13- the P. acnes strain comprises RT6 strain of P. acnes]).
 	Regarding claims 14 and 15, the described invention provides a method for the personalized treatment of acne comprising determining the strain(s) of acne affecting
a subject and administering to said subject an effective amount of at least one phage
specifically directed to said strain(s). For example, the subject may be treated with
phage directed against an RT4 strain, an RT5 strain, an RT7 strain, and an RT8 strain, an RT9 strain, and/or an RT10 strain (pg. 24, lines 10-15 [Claim 14- administering at
least one phage against a strain of P. acnes to the subject] [Claim 15- the phage targets a strain of P. acnes comprising RT4, RT5, RT7, RT8, RT9 or RT10, or a combination thereof]).

Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the method of treating or preventing a skin disease or skin aging in a subject, by administering a composition comprising Propionibacterium humerusii and/or Propionibacterium acnes, as shown by Huang in view of Allhorn et al., and McDowell et al., as applied to claims 1 and 12 above, by administering a composition comprising: 1) P. acnes strains which contain 16S rRNA/rDNA ribotypes, such as RT1, RT2, RT3 or RT6 [Claim 13]; and 2) phage which target 16S rRNA/rDNA ribotypes RT4, RT5, RT7, RT8, RT9 or RT10 [Claims 14 and 15], as shown by Li et al., with a reasonable expectation of success, because Li et al. shows a method for treating and/or preventing the skin disease acne by administering a composition comprising various (commensal) Propionibacterium strains, which is the method and composition, as shown by Huang (MPEP 2143 (I)(G)). 
One of ordinary skill in the art would have been motivated to have made that modification, because Li et al. teaches that P. acnes is found in the pores of individuals with normal skin, and that P. acnes dominates this microbiome (pg. 36, lines 23-25 thru pg. 37, lines 1-10). Therefore, one would have been motivated to have administered those P. acnes strains that are considered, by RNA/DNA typing, “healthy” strains, so as to encourage the overpopulation of the skin microbiome with said healthy strains, which would competitively help to prevent the growth and expansion of “non-healthy” or acne-causing P. acnes strains. In addition, Li et al. shows that certain haplotype (non-healthy) Propionibacterium strains are identified as strains that can be specifically targeted by bacteriophage. Therefore, the incorporation of the above described Propionibacterium strains (which are resistant to phage infection) would improve the efficacy and, therefore, the therapeutic value with regard to the method and composition, shown by Huang. The composition would be more efficacious, if phage targeting the non-healthy Propionibacterium strains, was also incorporated into the composition.
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention.

Claim 16 is rejected under 35 U.S.C. §103 as being unpatentable over Huang in view of Allhorn et al., and McDowell et al., as applied to claim 1 above, and further in view of Song et al. ((2011) J. Dermatol. 38: 667-673).
[Song et al. cited in the Non-Final Office Action mailed 16 November 2021.]

Huang in view of Allhorn et al., and McDowell et al., as applied to claim 1 above, do not specifically show: 1) administering an antibiotic to the subject [Claim 16]. 
	Huang further teaches that many antibiotics have been used for treatments of acne vulgaris (pg. 36, para. [0129]).
	Song et al. addresses the limitations of claim 16.
Regarding claim 16, Song et al. teaches that Propionibacterium acnes plays an important role in the development of acne, and inflammatory lesions are improved by antibiotics. A study was conducted to investigate the isolation rate of P. acnes and to evaluate its antibiotic susceptibility to widely used antibiotics to treat acne in Korea. Isolated P. acnes was measured for minimum inhibitory concentration (MIC) of tetracycline, doxycycline, minocycline, erythromycin and clindamycin using an Epsilometer test. The mean MIC of tetracycline, minocyclines, doxycycline, clindamycin and erythromycin were all below the breakpoint of antibiotic resistance. Antibiotic resistance of P. acnes is still low in Korea (pg. 667, Abstract). The topical or systemic antibiotics should be used in the short term in one regimen, for a maximum of 6 months, in order to avoid the development of antibiotic resistant strains of P. acnes (pg. 672, column 1, para. 1 [Claim 16- administering an antibiotic to the subject]).

Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the method of treating or preventing a skin disease or skin aging in a subject, by administering a composition comprising Propionibacterium humerusii and/or Propionibacterium acnes, as shown by Huang in view of Allhorn et al., and McDowell et al., as applied to claim 1 above, by administering an antibiotic to the subject [Claim 16], as shown by Song et al. and suggested by Huang, with a reasonable expectation of success, because Huang teaches that antibiotics have historically been recognized as being a treatment for acne, and Song et al. shows that acne vulgaris caused by P. acnes can be effectively treated by several different types of antibiotics (MPEP 2143 (I)(G)). 
One of ordinary skill in the art would have been motivated to have made that modification, because Song et al. shows that antibiotics can be effectively used at a(n) MIC that is below the breakpoint for antibiotic resistance to eliminate P. acnes, and that, used short term, can still be used to effectively treat the skin disease acne vulgaris. That is, even in view of the concern with regard to the development of antibiotic-resistant strains of Propionibacterium acnes, as taught by Huang and Song et al., antibiotic use is still an effective treatment against acne, if used in the short term. Therefore, one of ordinary skill in the art would have been motivated to have incorporated an antibiotic into the method and composition, as shown by Huang, because it would improve the efficacy and, therefore, the therapeutic outcome, with regard to the treatment of acne caused by P. acnes.
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention.

Double Patenting
The provisional rejection of Claims 1-3 and 35 on the ground of nonstatutory double patenting, as being unpatentable over claims 1, 6, 7, 17 and 18 of copending Application No. 16/935,899, in the Non-Final Office Action mailed 16 November 2021, is withdrawn in view of Applicants’ amendment received 16 May 2022, in which claim 1 was amended.



Response to Arguments
Applicant’s arguments, pp. 7-8, filed 16 May 2022, with respect to the prior art references cited in the 35 U.S.C. §103 rejections, have been fully considered but are moot because the arguments do not apply to the references as they are applied in the context of the current rejection, or as new grounds necessitated by Applicant’s amendment, in which claims 1 and 35 were amended.

1. Applicant remarks (pp. 6-7), with regard to the 112(a) rejection, that Applicant makes assurances to the Office in writing that an acceptable deposit will be made on or before the date of payment of the issue fee, according to MPEP 2411.02.
In response to Applicant, this is an acceptable response to the 112(a) enablement rejection with regard to biological deposit rules. Therefore, the 35 USC §112(a) rejection has been withdrawn.

Conclusion
	No claims are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON M PAPCIAK whose telephone number is (571)272-6235. The examiner can normally be reached M-F 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 517-272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SMP/Examiner, Art Unit 1651     

/OLIVIA M. WISE/Primary Examiner, Art Unit 1631